Citation Nr: 1759676	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  06-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to bilateral knee and ankle disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to May 1987. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from a rating decision issued by the Regional Office (RO) in April 2005.  The Board remanded the claim for hypertension in April 2008, August 2011, October 2012, and February 2017 for further evidentiary development.

In July 2007, the Veteran, accompanied by his representative, testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is included in the claims file.


FINDING OF FACT

The Veteran's hypertension did not preexist service but was not incurred in or aggravated by service, or as due to service-connected bilateral knee or ankle disabilities.


CONCLUSION OF LAW

The criteria for service connection for hypertension disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including psychoses, are presumed to be service-connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection may also be granted through the application of statutory presumptions for chronic conditions.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and if manifested to a compensable degree within one year of the claimant's separation from service.  The application of those presumptions operates to satisfy the in-service incurrent or aggravation element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted.

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When an issue is raised as to whether the disorder claimed by a veteran pre-existed service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders "noted" at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby, 1 Vet. App. At 227).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not "noted" on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. § 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted.").  Specific to claims for service-connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that to be "noted" on entry into service, the auditory thresholds must meet those outlined in 38 C.F.R. § 3.385.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).

The presumption of soundness is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

III. Analysis

The Board acknowledges the Veteran's current diagnosis for hypertension.  The first diagnosis for hypertension appears in the Veteran's medical records in 2004.  The Board must determine whether there is an etiological relationship, or nexus, between the current hypertension and the Veteran's active service.  Specifically, the Veteran contends his in-service prescriptions for Drixoral and Hismanal caused hypertension.  

The Veteran's records are silent for a hypertension diagnosis during military service.  The Veteran's entrance and separation examinations were silent for indications of a hypertension, including the section of medical history in which the Veteran did self-reported no abnormal blood pressure.  A thorough review of the Veteran's service treatment records (STRs) show the records are silent for continuous hypertensive readings under the criteria of 38 C.F.R. § 4.104 Diagnostic Code 7101.  The Veteran was afforded VA examinations and medical opinions in December 2008, February 2012, June 2015, and June 2017.  The Veteran's VA examinations and medical records are negative for any nexus opinions stating the Veteran's hypertension was caused by active military service.  The Board notes temporary elevated blood pressures in the Veteran's STRs; however the February 2012 examination opined that these elevations were most likely secondary to illness the Veteran was experiencing at the time.  In an addendum opinion in September 2017, the June 2017 examiner opined there were no effects of Drixoral and/or Hismanal that was prescribed during service because there were no records showing complaints or symptoms of either medication in the Veteran's file.  The examiner opined that the Veteran's hypertension was most likely idiopathic, having no identifiable cause, most commonly affecting 95 percent of patients with hypertension.  Idiopathic hypertension tends to be familial.  The examiner reviewed the entire claims file in rendering the opinion.  Therefore, the Board does not find a positive nexus between the hypertension and military service, on a direct basis.

Hypertension is a chronic disability listed under 38 C.F.R. § 3.309(a), eligible for service connection on a presumptive basis if the evidence shows chronicity during service, continuity of symptomatology since service, or if manifested to a compensable degree within one year of the Veteran's separation from service.  The Veteran's STRs are negative for chronic hypertensive blood pressure readings.  The medical records in the Veteran's file indicating hypertension begin in 2004, approximately 17 years after the Veteran's separation in 1987.  There is no credible evidence to support continuity of symptomatology since service, or evidence of the Veteran manifesting hypertension to a compensable degree by May 1988, one year from separation.  

The Veteran also contends that his hypertension is secondary to his bilateral knee and ankle disabilities, specifically the prescription of non-steroidal antiinflamatory drugs (NSAIDs) to alleviate the pain from his knee and ankle disabilities.  The Veteran is service connected for bilateral patellar bursitis, femoral degeneration with meniscal tears, and bilateral ankle post traumatic degenerative changes.  Therefore, the Board must determine if the Veteran's hypertension was caused by or aggravated beyond its natural progression by the Veteran's service-connected disabilities.  The Veteran was afforded a VA medical opinion in June 2015 to provide an opinion as to the NSAIDs effect on the Veteran's hypertension.  The examiner provided a negative nexus opinion for causation and aggravation of the Veteran's hypertension by the Veteran's NSAIDs prescription.  The examiner provided a thorough rationale to explain her opinion, including other risk factors such as the Veteran's history of obesity, a family history of hypertension, and sleep apnea which all increase the risk of hypertension.  The examiner also noted the Veteran received NSAIDs in service without any evidence of hypertension associated.  Records of the Veteran's initial diagnosis of hypertension are not available, and therefore the examiner is unable to determine if NSAIDs were being taken at the time of diagnosis.  There is no contrary medical evidence in the record to support a positive nexus opinion between the Veteran's knee and ankle disabilities (and the medications taken for those disabilities), and the Veteran's hypertension. 

In the alternative, the Veteran contends his hypertension pre-existed military service.  However, to rebut the presumption of soundness, the evidence must show clear and unmistakable evidence that the veteran's disability pre-existed service.  The Veteran's entrance examination noted normal blood pressure.  The February 2008 VA examiner opined that "it appears that the Veteran's hypertension preexisted his period of active duty."  The June 2017 VA examiner opined the Veteran's hypertension clearly and unmistakably pre-existed service.  The February 2012 VA examiner opined the hypertension did not clearly and unmistakably pre-exist service.  The Board acknowledges the opinions from the VA examiners.  However, as noted above, clear and unmistakable evidence is required to rebut the presumption of soundness.  The February 2008 examiner did not use the clear and unmistakable standard.  Both the February 2008 and June 2017 examiners failed to provide an adequate rationale, failing to cite any clear and unmistakable evidence of preexisting hypertension.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The February 2012 examiner found no evidence to support a diagnosis of hypertension prior to the Veteran's active duty or during service.  The Veteran's hypertension started after military service but prior to 2004; however there are no medical records within that time frame to give a more accurate account of the time of diagnosis.  Even if the Veteran did have symptoms of hypertension upon enlistment, his enlistment examination revealed a clinically normal blood pressure.  In addition, the Veteran's enlistment report of medical history failed to show any reported hypertension.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, or inconsistent statements).  The evidence does not show any confirmed diagnosis of hypertension prior to the Veteran's entry to service.  Consequently, the Board concludes that clear and unmistakable evidence has not been presented to rebut the presumption of soundness.

The Board does acknowledge the Veteran's lay contentions of a pre-existing condition and an etiological relationship between hypertension and the prescriptions for Drixoral, Hismanal, and/or NSAIDs.  Regarding lay evidence, the Veteran is competent to describe current symptoms but does not have the training or credentials to provide a competent opinion as to the etiology of his hypertension, particularly in regard to the causal role of other disabilities and/or medications take for those disabilities.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly his lay opinions lack probative value and are substantially outweighed by the VA examiners' opinions.

In summary, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b).



ORDER

Entitlement to service connection for hypertension, to include as secondary to bilateral knee and ankle disables is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


